DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

6.	Claims 1, 2, 4, 5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0043490 A1) in view of  Amuru et al. (US 2018/0324850 A1, hereinafter “Amuru”).
 	Regarding claim 1, Wu teaches a network (¶ [0021], the network can be an evolved UTRAN (E-UTRAN) comprising a plurality of evolved NBs (eNBs) and/or relays in a long term evolution (LTE) system or a LTE-Advanced (LTE-A) system) comprising a first base station (BS) (eNB1 of figs. 4 and 6) and a second BS (eNB2 of figs. 4 and 6)  for handling a dual connectivity (DC), comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of (fig. 2): the first BS connecting to a communication device via a first cell belonging to the first BS, and configuring a signaling radio bearer (SRB) to the communication device via the first cell (figs. 4 and 6, RRC connection establishment; C-RNTI1 allocated by eNB1) the first BS transmitting a Secondary Node (SN) Addition Request message to the second BS, to configure the second BS as a SN for the communication device in the DC (400 of fig. 4 and 600 of fig. 6); the second 402 of fig. 4 and 602 of fig. 6), wherein the first RRC message comprises a configuration for a second cell belonging to the second BS and comprises a first random access channel (RACH) configuration for the communication device to perform a random access (RA) to the second cell (402 fig. 4 and 602 of fig. 6, Cell addition response includes C-RNTI2 and RACH configuration) the first RACH configuration configures at least one first RACH resource (¶ [0032], the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2, wherein the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message (step 404) or in a RA preamble assignment message (step 408)), and the first BS transmitting a second RRC message comprising the first RRC message to the communication device on the SRB via the first cell (404 fig. 4 and 604 of fig. 6); the first BS receiving a RRC response message for responding to the second RRC message from the communication device on the SRB via the first cell or a third cell of the first BS (406 fig. 4 and 606 of fig. 6); the second BS receiving a RA preamble from the communication device via the second cell according to the at least one first RACH resource (408 fig. 4 and 608 of fig. 6, ¶ [0032], the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2, wherein the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message (step 404) or in a RA preamble assignment message (step 408. The RACH resource location identifies which subframe(s) is used for transmitting the random access preamble and is contained in the preamble assignment message, or in the RRC message, or in system information broadcasted by the eNB2.  ¶ [0034]); the second BS transmitting a RA response (RAR) to the communication device in response to the RA preamble, wherein the RAR comprises a preamble identifier associated with the RA preamble (410 fig. 4 and 610 of fig. 6, ¶ [0032], If the random access response includes a random access 
preamble identifier corresponding to the random access preamble, the UE 
completes the non-contention based random access procedure, ¶ [0034]); and the second BS communicating with the communication device via the second cell according to the first RRC message (418 fig. 4 and 618 of fig. 6, ¶ [0032] and ¶ [0034]).
	Wu does not explicitly teach the first RRC message configures a first association configuration associating the at least one first RACH resource with a first synchronization signal block (SSB) or a first channel state information reference signal (CSI-RS) transmitted via the second cell.
 	Amuru teaches in order to meet the demand for increased wireless data traffic, since deployment of 4th generation (4G) communication systems, efforts have been made to develop an improved 5th generation (5G) communication systems or a LTE-Advanced communication system. Therefore, the 5G or LTE-Advanced communication system is also called a "beyond 4G network" or a "post LTE system." The 5G communication system is considered to be implemented in higher frequency (mm Wave) bands as well, for e.g., 28 GHz, 60 GHz, etc., so as to accomplish higher data rates ( Abstract, ¶ [0003], ¶ [0043]); an RRC message configures an association configuration associating the at least one RACH resource with an SSB or a CSI-RS transmitted via the cell (fig. 3, ¶ [0010], wherein the RACH configuration comprises an association between RACH resources and one of a SS block and channel state information reference signal (CSI-RS) resources, ¶ [0019]. And ¶ [0019] of foreign priority application IN 201741020561).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement post LTE/5G system dual connectivity and to include, in the first RRC message, a first association  configuration associating the at least one first RACH resource with a first SSB or a first CSI-RS transmitted via the second cell in the system of Wu to provide assistance with identifying BS beam(s) and to further enhance industrial applicability (¶ [0043] of Amuru and ¶ [0022] of foreign priority application IN 201741020561, Amuru).
 	Regarding claim 2, Wu in view of Amuru teaches the network of claim 1.
Wu does not explicitly teach wherein the instructions further comprise: the second BS transmitting or broadcasting the first SSB or the first CSI-RS to the communication device via the second cell.
Amuru teaches wherein the instructions further comprise: the second BS transmitting or broadcasting the first SSB or the first CSI-RS to the communication device via the second cell (¶ [0018] of foreign priority application IN 201741020561, where UE detects a target cell using SS block and reports to the serving cell).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed the second BS to transmit or broadcast the first SSB or the first CSI-RS to the communication device in the system of Wu in view of Amuru to provide assistance with identifying BS beam(s) (¶ [0022] of foreign priority application IN 201741020561, Amuru).
 	Regarding claim 4, Wu in view of Amuru teaches the network of claim 1, wherein the instructions further comprise: the second BS receiving the RA preamble from the ¶ [0032], the UE transmits a random access preamble in RACH resource location to the eNB2, wherein the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message (step 404) or in a RA preamble assignment message (step 408). The RACH resource location identifies which subframe(s) is used for transmitting the random access preamble and is contained in the preamble assignment message, or in the RRC message, or in system information broadcasted by the eNB2).
 	Regarding claim 5, Wu in view of Amuru teaches the network of claim 1.
Wu does not explicitly teach wherein the instructions further comprise: the second BS transmitting data to the communication device on at least one first transmit (Tx) beam via the second cell according to the RA preamble, wherein the at least one first Tx beam is associated with the first SSB or the first CSI-RS.
Amuru teaches wherein the instructions further comprise: the second BS transmitting data to the communication device on at least one first transmit (Tx) beam via the second cell according to the RA preamble, wherein the at least one first Tx beam is associated with the first SSB or the first CSI-RS (¶ [0022]-¶ [0026] of foreign priority application IN 201741020561, Amuru, where associating PRACH resources to SS Blocks would be enough to uniquely identify BS beam).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit, from the second BS, data to the communication device on at least one first transmit (Tx) beam via the second cell according to the RA preamble, wherein the at least one first Tx beam is associated with the first SSB or the ¶ [0022] of foreign priority application IN 201741020561, Amuru).
 Regarding claim 7, Wu in view of Amuru teaches the network of claim 1.
Wu does not explicitly teach wherein the first RACH configuration comprises at least one second RACH resource and a second association configuration associating the at least one second RACH resource with a second SSB or a second CSI-RS transmitted via the second cell.
Amuru teaches wherein the RACH configuration comprises at least one second RACH resource and a second association configuration associating the at least one second RACH resource with a second SSB or a second CSI-RS transmitted via the second cell (¶ [0019], [0023]-¶ [0026] of foreign priority application IN 201741020561, Amuru, where associating PRACH resources to SS Blocks would be enough to uniquely identify BS beam).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed include, in the first RACH configuration, to least one second RACH resource and a second association configuration associating the at least one second RACH resource with a second SSB or a second CSI-RS transmitted via the second cell in the system of Wu in view of Amuru to provide assistance with identifying BS beam(s)  (¶ [0022] of foreign priority application IN 201741020561, Amuru).
 	Regarding claims 8 and 12, Wu teaches a communication device (UE of figs. 4 and 6) for handling a dual connectivity (DC), comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is fig. 2): connecting to a first base station (BS) (eNB1 of figs. 4 and 6, ¶ [0021], the network can be an evolved UTRAN (E-UTRAN) comprising a plurality of evolved NBs (eNBs) and/or relays in a long term evolution (LTE) system or a LTE-Advanced (LTE-A) system) and having a signaling radio bearer (SRB) with the first BS; receiving a second radio resource control (RRC) message (404 fig. 4 and 604 of fig. 6); comprising a first RRC message (402 fig. 4 and 602 of fig. 6 and fig. 5); from the first BS on the SRB via a first cell or a third cell of the first BS (404 fig. 4 and 604 of fig. 6);, wherein the first RRC message is generated by the second BS (402 fig. 4 and 602 of fig. 6 and fig. 5); comprises a configuration for a second cell belonging to the second BS, and comprises a first random access channel (RACH) configuration for the communication device to perform a random access (RA) to the second cell (402 fig. 4 and 602 of fig. 6, Cell addition response includes C-RNTI2 and RACH configuration), the first RACH configuration configures at least one first RACH resource and the first RRC message configures a first association configuration associating the at least one first RACH resource (¶ [0032], the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2, wherein the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message (step 404) or in a RA preamble assignment message (step 408)), transmitting a RRC response message for responding to the second RRC message to the first BS on the SRB (406 fig. 4 and 606 of fig. 6 and fig. 5); transmitting a first RA preamble to the second BS via the second cell according to the at least one first RACH resource (408 fig. 4 and 608 of fig. 6, ¶ [0032], the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2, wherein the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message (step 404) or in a RA preamble assignment message (step 408. The RACH resource location identifies which subframe(s) is used for transmitting the random access preamble and is contained in the preamble assignment message, or in the RRC message, or in system information broadcasted by the eNB2.  ¶ [0034]); receiving a RA response (RAR) from the second BS in response to the first RA preamble, wherein the RAR comprises a preamble identifier associated with the first RA preamble (410 fig. 4 and 610 of fig. 6, ¶ [0032], If the random access response includes a random access preamble identifier corresponding to the random access preamble, the UE completes the non-contention based random access procedure, ¶ [0034]); and communicating with the second BS via the second cell according to the first RRC message and communicating with the first BS (418 fig. 4 and 618 of fig. 6, ¶ [0032] and ¶ [0034]).
	Wu does not explicitly teach Wu does not explicitly teach the first RRC message configures a first association configuration associating the at least one first RACH resource with a first synchronization signal block (SSB) or a first channel state information reference signal (CSI-RS) transmitted via the second cell; wherein the first RA preamble or the at least one first RACH resource is associated with the first SSB or the first CSI-RS.
 	Amuru teaches in order to meet the demand for increased wireless data traffic, since deployment of 4th generation (4G) communication systems, efforts have been made to develop an improved 5th generation (5G) communication systems or a LTE-Advanced communication system. Therefore, the 5G or LTE-Advanced communication system is also called a "beyond 4G network" or a "post LTE system." The 5G communication system is considered to be implemented in higher frequency (mm Abstract, ¶ [0003], ¶ [0043]); an RRC message configures an association configuration associating the at least one RACH resource with an SSB or a CSI-RS transmitted via the cell (fig. 3, ¶ [0010], wherein the RACH configuration comprises an association between RACH resources and one of a SS block and channel state information reference signal (CSI-RS) resources, ¶ [0019]. And ¶ [0019] of foreign priority application IN 201741020561).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement post LTE/5G system dual connectivity and to include, in the first RRC message, a first association configuration associating the at least one first RACH resource with a first SSB or a first CSI-RS transmitted via the second cell in the system of Wu to provide assistance with identifying BS beam(s) and to further enhance industrial applicability (¶ [0043] of Amuru and ¶ [0022] of foreign priority application IN 201741020561, Amuru).
 	Regarding claims 9 and 13, Wu in view of Amuru teaches the communication device of claim 8, wherein the instructions further comprise: transmitting the first RA preamble to the second BS via the second cell according to the at least one first RACH resource when receiving the first SSB or the first CSI-RS and connects to the first BS via the first cell, in response to the first RRC message (Wu: figs. 4-6 and ¶ [0019] of Amuru), as set forth above.
 	Regarding claims 10 and 14, Wu in view of Amuru teaches the communication device of claim 8.
Wu does not explicitly teach wherein the first RACH configuration comprises at least one second RACH resource and a second association configuration associating 
Amuru teaches wherein the first RACH configuration comprises at least one second RACH resource and a second association configuration associating the at least one second RACH resource with a second SSB or a second CSI-RS transmitted via the second cell (¶ [0019], [0023]-¶ [0026] of foreign priority application IN 201741020561, Amuru, where associating PRACH resources to SS Blocks would be enough to uniquely identify BS beam)..
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in the first RACH configuration, at least one second RACH resource and a second association configuration associating the at least one second RACH resource with a second SSB or a second CSI-RS transmitted via the second cell in the system of Wu in view of Amuru to provide assistance with identifying BS beam(s) (¶ [0022] of foreign priority application IN 201741020561 of Amuru).
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amuru as applied to claim 1 above, and further in view of Kim (US 2016/0219475 A1)
Regarding claim 3, Wu in view of Amuru teaches the network of claim 1.
Wu does not explicitly teach wherein the instructions further comprise: the second BS obtaining the first association configuration according to a first measurement result comprised in the SN Addition Request message.
Kim teaches the second BS allocates resources according to a first measurement result comprised in the SN Addition Request message (fig. 5, ¶ [0241], the macro base station 520 may transfer the measurement result reported from the terminal 510 and information on the corresponding terminal 50 to the small base station 530, ¶ [0243], [0244] The small base station 530 may allocate radio resources by using the information transferred from the macro base station 520, ¶ [0248] and ¶ [0249]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include a first measurement result in the SN Addition Request message and to obtain, at the second BS, the first association configuration according to the first measurement result comprised in the SN Addition Request message in the system of Wu in view of Amuru to reduce connection set-up delay.
8.	Claims 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amuru as applied to claim 1 or 8 above, and further in view of Agiwal et al. (US 2019/0037605 A1, hereinafter “Agiwal”).
 	Regarding claim 6, Wu in view of Amuru teaches the network of claim 1.
Wu in view of Amuru does not explicitly teach wherein the instructions further comprise: the second BS transmitting the RAR to the communication device on a second Tx beam via the second cell, when transmitting the RAR to the communication device via the second cell, wherein the second Tx beam is associated with the first SSB or the first CSI-RS, or is associated with a receive (Rx) beam for receiving the RA preamble.
Agiwal teaches wherein the instructions further comprise: the second BS transmitting the RAR to the communication device on a second Tx beam via the second cell, when transmitting the RAR to the communication device via the second cell, wherein the second Tx beam is associated with the first SSB or the first CSI-RS, or is associated with a receive (Rx) beam for receiving the RA preamble (¶ [0022], In case of beamformed PRACH preamble transmission, DL TX beam (i.e., gNB TX beam) is indicated by UE during PRACH preamble transmission.  Based on received PRACH preamble transmission, gNB can identify the DL TX beam for transmitting Msg2, ¶ [0023], ¶ [0082], and ¶ [0394], UE is able to determine a UE Tx beam for the uplink transmission based on UE's downlink measurement on UE's one or more Rx beams.  UE is able to determine a UE Rx beam for the downlink reception based on transmission/reception point (TRP)'s indication based on uplink measurement on 
UE's one or more Tx beams.).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit, from the second BS, the RAR to the communication device on a second Tx beam via the second cell, when transmitting the RAR to the communication device via the second cell, wherein the second Tx beam is associated with the first SSB or the first CSI-RS, or is associated with a receive (Rx) beam for receiving the RA preamble in the system of Wu in view of Amuru to further enhance system efficiency and reliability.
Regarding claims 11 and 15, Wu in view of Amuru teaches the communication device of claim 8.
Wu in view of Amuru does not explicitly teach wherein the instructions further
comprise: determining to use the at least one second RACH resource instead of the at least one first RACH resource when a second signal strength of the second SSB received by the communication device is better than a first signal strength of the first SSB received by the communication device; and transmitting the first RA preamble or a second RA preamble on the at least one second RACH resource.
Agiwal teaches wherein the instructions further comprise: determining to 
figs. 5 and 7).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the at least one second RACH resource, to transmit the first or second RA preamble, instead of the at least one first RACH resource when a second signal strength of the second SSB received by the communication device is better than a first signal strength of the first SSB received by the communication device in the system of Wu in view of Amuru to further enhance system efficiency and reliability. 
Response to Arguments
9.	Applicant's arguments filed on January 13, 2021 have been fully considered but they are not persuasive. 
10.	On pages 9-of Arguments/Remarks, Applicant argues “…From teachings of Wu and Amuru, those skilled in the art would at most arrive at that the base station broadcasts system information, which includes the RACH configuration, and the RACH configuration includes the RACH resource location, the association between the RACH resources and the one of the SS block and the CSI-RS resources. Furthermore, Amuru in paragraph [0082] discloses that “Since the CA and the DC are supported in new radio (NR), the above principles in NR as baseline (irrespective of LTE-NR or NR-NR dual connectivity)... ”. That is, Amuru discloses to use the RACH configuration in the RMSI to perform a random access procedure in the dual connectivity.
While Wu describes random access in LTE dual connectivity without involving NR, Amuru discloses random access in the dual connectivity involving NR (e.g., LTE-NR dual connectivity or NR-NR dual connectivity). When those skilled in the art start to think about dual connectivity involving NR from the Wu’s teachings (i.e., LTE dual connectivity without NR), they might refer to the Amuru’s teachings. Then they will find that Amuru clearly and completely teaches the UE to perform random access within the cell in dual connectivity by following the same principles in NR (that is, using the RACH configuration in the RMSI broadcast by the base station within the cell). Because the Amuru’s teachings have no technical problems, those skilled in the art have no incentive to combine the teachings of Wu and Amuru, but just follow the teachings of Amuru without referring to the teachings of Wu (only describing LTE dual connectivity without involving NR).
According to the above, none of Wu, Amuru or their combination teaches the features that “the second BS transmits a SN Addition Request Acknowledge message comprising a first radio resource control (RRC) message to the first BS, and the first RRC message configures a first association configuration associating the at least one first RACH resource with a first SSB or a first CSI-RS transmitted via the second cell” in claim 1 of the instant application…”
	Examiner respectfully disagrees and submits that the courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to Id. at 1366, 80 USPQ2d at 1649. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.” Id. at 1368, 80 USPQ2d at 1651.
	In this case, Wu teaches a network (¶ [0021], the network can be an evolved UTRAN (E-UTRAN) comprising a plurality of evolved NBs (eNBs) and/or relays in a long term evolution (LTE) system or a LTE-Advanced (LTE-A) system) comprising a first base station (BS) (eNB1 of figs. 4 and 6) and a second BS (eNB2 of figs. 4 and 6)  for handling a dual connectivity, where the second BS transmits a SN Addition Request Acknowledge message comprising a first radio resource control (RRC) message to the first BS in response to the SN Addition Request message, wherein the first RRC message configures a second cell belonging to the second BS and comprises a first random access channel (RACH) configuration for the communication device to perform a random access (RA) to the second cell (402 fig. 4 and 602 of fig. 6, Cell addition response includes C-RNTI2 and RACH configuration), the first RACH configuration configures at least one first RACH resource (¶ [0032], the UE transmits a random access preamble in random access channel (RACH) resource location to the eNB2, wherein the random access preamble is assigned by the eNB2 and the assignment is contained in the RRC message (step 404) or in a RA preamble assignment message (step 408)),
 	Amuru teaches in order to meet the demand for increased wireless data traffic, since deployment of 4th generation (4G) communication systems, efforts have been made to develop an improved 5th generation (5G) communication systems or a LTE-Advanced communication system. Therefore, the 5G or LTE-Advanced communication system is also called a "beyond 4G network" or a "post LTE system." The 5G communication system is considered to be implemented in higher frequency (mm Wave) bands as well, for e.g., 28 GHz, 60 GHz, etc., so as to accomplish higher data rates ( Abstract, ¶ [0003], ¶ [0043]); where an RRC message, received from a base station, configures an association configuration associating the at least one RACH resource with an SSB or a CSI-RS transmitted via the cell (fig. 3, ¶ [0010], wherein the RACH configuration comprises an association between RACH resources and one of a SS block and channel state information reference signal (CSI-RS) resources, ¶ [0019], ¶ [0093]. And ¶ [0019] of foreign priority application IN 201741020561).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement post LTE/5G system dual connectivity and to include a first association configuration associating the at least one first RACH resource with a first SSB or a first CSI-RS in the first RRC message transmitted via ¶ [0043] of Amuru. ¶ [0022] of foreign priority application IN 201741020561, Amuru).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MANDISH K RANDHAWA/Examiner, Art Unit 2477